Citation Nr: 1432000	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-12 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected knee and hip disabilities.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the Veteran's claim for service connection for a low back disability.

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing in August 2011.  A transcript of that hearing is associated with the claims file.

The Board remanded this claim for additional development in March 2012.  It again remanded the claim in June 2013.

In February 2014, the RO granted service connection for a left knee disability.  That issue, which had also been appealed, is therefore resolved and is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a low back disability, which he asserts was caused or aggravated by his service-connected knee and/or hip conditions.  The Board sincerely regrets further delay, but finds that additional development is needed prior to adjudication of the Veteran's claim.

The Board remanded this issue in June 2013 so that an additional VA examination and opinion could be obtained.  A VA physician examined the Veteran in August 2013 and issued an opinion in September 2013, with an addendum in January 2014.  Although the examiner provided the requested opinion on whether the Veteran's low back disability was directly related to service or was proximately due to or the result of one of his service-connected disabilities, he did not provide an opinion on whether the Veteran's low back disability was aggravated (worsened beyond natural progress) by any of the Veteran's other service-connected disabilities.  The Board also notes that the RO granted service connection for the Veteran's left knee disability after the examiner issued the September 2013 and January 2014 opinions.  Based on the foregoing, the Board finds that an additional opinion that addresses whether the Veteran's low back disability has been aggravated by any of his service-connected disabilities, to include his recently service-connected left knee disability, is required.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the August 2013 VA examiner, if available.  After reviewing the claims file, the examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current low back disability has been aggravated (permanently worsened beyond its natural progression) by his right and left knee disabilities, right and left hip disabilities, or any other service-connected disability.  In issuing the opinion, the examiner should specifically address the Veteran's assertion that his low back disorder deteriorated as a result of his ongoing knee and hip disabilities.

If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible.

The examiner should provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he or she should provide a detailed medical explanation as to why this is so.

If the original examiner is not available, the claims file should be forwarded to another appropriate examiner to provide the requested opinion.  If a new examination is deemed necessary to respond to the questions posed, one should be scheduled.

2.  Thereafter, readjudicate the claim on appeal.  If the claim continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case and provide an appropriate period of time to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



